Citation Nr: 0917929	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a breathing disorder, 
claimed as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDING OF FACT

There is no competent medical evidence associating the 
Veteran's current breathing disorder with his active service, 
including any exposure to asbestos.


CONCLUSION OF LAW

A breathing disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  In any 
event, the May 2006 statement of the case provided the 
Veteran with information regarding effective dates and 
disability ratings.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated March 2005 to May 2006.  The Veteran submitted 
private treatment records from Dr. B, dated in February 
1987; various physicians, dated January 1984 to February 
1987 and February 1996 to December 1996; Dr. S.V.H, dated in 
April 1997; the Clarion Clinic, dated April 1997 to April 
2003; and Dr. J.G., dated June 2005 to August 2005.  The 
Veteran was afforded a VA medical examination in May 2006.  
Significantly, neither the Veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), which provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as § 
7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure.  Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim.  
See VAOPGCPREC 4-2000.

VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33,422 (2000).

The Veteran seeks entitlement to service connection for a 
breathing disorder.  The Veteran contends that his current 
breathing disorder is due to exposure to asbestos during his 
active service.  The Veteran's service personnel records 
reveal that he served as a boiler operator on board the 
U.S.S. Mt. McKinley in the U.S. Navy.  The file contains a 
photograph of the Veteran in the boiler room of the U.S.S. 
Mt. McKinley surrounded by pipes encased in asbestos 
insulation taken while he was on active duty for the U.S. 
Navy.  

Review of the case file reveals that after the Veteran left 
the Navy, he worked at a grain elevator for 40 years.  For 
the vast majority of that time he worked in an office where 
he claims he was not exposed to grain dust regularly.  There 
is no record that the Veteran was exposed to asbestos after 
service.

The Veteran's service treatment records do not indicate that 
he suffered from any breathing disorder in service.  The 
Veteran had chest x-rays in October 1956 and July 1957, both 
of which were normal.  His separation examination in August 
1957 did not reveal any breathing problems, to include 
asthma.  

The Veteran first sought treatment for a consistent cough in 
January 1987.  He was prescribed antibiotics.  Two weeks 
later he again sought treatment complaining of consistent 
coughing.  In February 1987 the Veteran had a chest x-ray, 
which revealed an infiltrate in the left hilar area extending 
anteriorly, best demonstrated in the lateral view.  At a 
follow up visit later that month, the Veteran was again 
prescribed antibiotics and diagnosed with basic bronchitis.

In February 1996 the Veteran sought treatment for a cough.  
Upon examination, the Veteran's throat was mildly to 
moderately inflamed without exudates or adenopathy.  The 
Veteran's lungs were generally clear and there were no rales, 
rhonchi or consolidation.  The Veteran was diagnosed with 
bronchitis and prescribed antibiotics.  In June 1996 the 
Veteran complained he had been "fighting with a cough and 
wheezing for a couple of months."  The doctor rendered the 
opinion that the Veteran had bronchitis and "perhaps a 
touch" of asthma and the Veteran was prescribed an inhaler.  
The Veteran complained of a cough again in December 1996 and 
was tested for allergies.  No allergies were identified and 
the Veteran was told to resume using his inhaler.

In December 1997 the Veteran was diagnosed with asthma.  In 
September 2001 the Veteran was diagnosed with mild persistent 
asthma.  In March 2005 the Veteran failed to report to a 
scheduled VA examination.  He later stated that he was in 
Arizona at the time and was unaware that an examination had 
been scheduled.

In August 2005 the Veteran's private doctor submitted a 
letter discussing the Veteran's diagnosis.  The doctor 
rendered the opinion that there was a small strand of 
fibrosis or atelectasis in the anterior aspect of the right 
midlung.  The doctor reported that the lungs were otherwise 
clear and there was no evidence of mesothelioma or of any 
mediastinal or hilar lymphadenopathy.  The doctor questioned 
the diagnosis of overt asthma.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 2006.  The Veteran stated that he 
developed a cough with recurrent bronchitis in approximately 
1984.  He stated that he had been treated at various 
facilities, including the Mayo clinic, and that his symptoms 
had been stable since the onset.  The Veteran explained the 
various medications he had been prescribed for asthma and 
other breathing conditions.  He reported having a daily 
productive cough, at its worst in the early morning, and that 
he can generally sleep for five hours without symptoms.

The physical examination did not indicate radiographic 
evidence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  The examiner did not identify 
anything in the lungs that would suggest asbestos exposure.  
The examiner noted there was a strand of fibrosis or 
atelectasis in the anterior aspect of the right midlung, but 
the lungs were otherwise clear.  The examiner reported that 
the mediastinal and hilar structures were unremarkable.  The 
examiner reviewed the case file and diagnosed the Veteran 
with intermittent episodes of bronchospasm.  

The examiner opined that it was less likely as not that the 
Veteran's breathing disorder was related to his service.  The 
examiner based this opinion on the Veteran not developing his 
symptoms for more than 20 years following discharge from 
service and on the Veteran's risk factor of being employed as 
a supervisor of a grain elevator for 40 years where he was 
exposed to dust on a daily basis.  The examiner opined that 
there was no radiographic evidence of asbestosis.  The 
examiner stated that the pulmonary function test results 
ruled out asthma and COPD as the diagnosis.  The examiner 
also relied on the August 2005 letter from the Veteran's 
private doctor, noting that the private doctor did not 
identify any signs of asbestosis.

In light of the evidence, the Board finds that entitlement to 
service connection for the Veteran's current breathing 
disorder is not warranted.  The Board finds that the Veteran 
was exposed to asbestos during his active service; however, 
there is no indication that the Veteran's current breathing 
disorder is related to that exposure.  

There is no indication the Veteran had any breathing problems 
while on active duty.  While the Veteran has several current 
breathing problems, he has not been diagnosed with 
asbestosis.  Both the Veteran's private doctor and the VA 
examiner reported that they did not see evidence of any 
damage to the Veteran from asbestos exposure.  The VA 
examiner in May 2006 noted some evidence of fibrosis in the 
Veteran's right lung, but characterized it as unremarkable.  
The examiner rendered the opinion that it was less likely as 
not that the Veteran's breathing conditions were related to 
his active service.  

The Board acknowledges that the effects of asbestos exposure 
can take years to manifest; however, there is no indication 
that the Veteran's current symptoms resulted from his 
exposure to asbestos in service.  In this case the medical 
evidence does not show that the Veteran's current breathing 
problems are related to his in service asbestos exposure.  As 
such, entitlement to service connection is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for breathing conditions, claimed as due to exposure to 
asbestos, the doctrine does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a breathing disorder, 
claimed as due to exposure to asbestos, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


